UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 11-6300


ORLANDO ALFARO,

                  Plaintiff - Appellant,

          v.

UNITED STATES OF AMERICA; D. STEPHENS; MACK BONNER; MAITE
SERRANO-MERCADO,

                  Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.  James C. Dever III,
District Judge. (5:09-ct-3073-D)


Submitted:   July 21, 2011                    Decided:    July 25, 2011


Before NIEMEYER and      GREGORY,   Circuit   Judges,    and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Orlando Alfaro, Appellant Pro Se.     Edward D. Gray, Assistant
United States Attorney, Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Orlando   Alfaro       appeals   the   district     court’s    order

denying relief on his complaint filed pursuant to Bivens v. Six

Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388

(1971), and the Federal Tort Claims Act, 28 U.S.C. § 2671 -

2680.    We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district

court.         See   Alfaro      v.    United    States,     No.   5:09-ct-3073-D

(E.D.N.C. Feb. 8, 2011).              We also deny Alfaro’s motion to extend

or stay the appeal.            We dispense with oral argument because the

facts    and    legal    contentions      are   adequately    presented      in   the

materials      before    the    court     and   argument   would    not   aid     the

decisional process.



                                                                          AFFIRMED




                                           2